 

 

 

 

 

 

 

Exhibit 10.21

 

 

SIXTH AMENDMENT TO LEASE

 

 

 

This agreement is made as of this 1st day of January, 2010 by and between
Kingfisher, LLC, (hereinafter the "Landlord") and MTI MicroFuel Cells lnc., a
Delaware Company (hereinafter the "Tenant," as assignee of Mechanical
Technology, Incorporated (the "Assignor")).

 

 

PRELIMINARY STATEMENT

 

The Landlord and Assignor entered into a lease (the "Lease") dated  April 12,
2001, and amended by First Amendment to Lease dated March 13, 2005, Second
Amendment to Lease dated  December 12, 2005, Third Amendment to Lease dated
August 7, 2006, Fourth Amendment to Lease dated August 6, 2007, and Fifth
Amendment to Lease dated March  31, 2009 (the "Fifth  Amendment," and together
with the Lease and all other prior amendments  thereto,  the "Lease  and
Amendments") for certain  Premises at 431 New Karner  Road,  Albany, New  York,
consisting of 20,000 Net Usable Square Feet.  Tenant desires to extend the
current lease term for an additional 8 months.

 

 

 

Accordingly, the parties agree to amend and modify the Lease and Amendments as
hereinafter set forth:

 

 1. The current Lease Term shall be extended to expire August 31, 2010.

 2. The Net Useable Square Feet, as modified by Section 1 of the Fifth Amendment
    to Lease, shall be 20,000 Net Useable Square Feet.

 3. The Base Rent through August 31, 2010 shall be $10.50 per Net Useable Square
    Feet.

 

 4.  Assignment.

 

 A. As of January 1, 201 0 (the "Assignment Date") and as permitted pursuant 
     to the Lease and Amendments, Assignor assigns and transfers to Tenant all
    of its right, title, and interest in and to the Lease and Amendments, as
    amended hereby, excluding all rights to security and other deposits
    associated with the Lease and Amendments paid by Assignor to Landlord prior
    to the Assignment Date. As of the Assignment Date and except as set forth in
    Section 5 below, Assignor  shall have no further obligations under  the
    Lease and Amendments, and Tenant hereby accepts the assignment and assumes
    and agrees to perform on and after the Assignment Date all of the
    obligations of the Assignor under the Lease and Amendments,  as amended,
    including, without limitation, payment of all rent and other charges due
    under   the Lease and Amendments, as amended, after the Assignment Date.

 

--------------------------------------------------------------------------------

 


 

 B. Unless otherwise expressly agreed in writing by Tenant and Assignor: (i)
    Assignor shall continue to be responsible for obligations accruing before
    the Assignment Date; (ii) Tenant shall indemnify, defend and hold harmless
    Assignor from and against all liabilities arising under the Lease and
    Amendments, as amended, after the Assignment  Date; and (iii) Assignor shall
    indemnify, defend and hold harmless Tenant from and against all liabilities
    arising under the Lease and Amendments, as amended, prior to the Assignment
    Date.

 C. Except as set forth in Section 5 below, Assignor’s assignment of the Lease
     and  Amendments, as  amended, to the Tenant on the terms and conditions set
    forth herein, and the agreement by Tenant to assume on and after the
    Assignment Date the payment of all rent and performance of all duties and
    obligations as set forth in the Lease and Amendments, as amended  hereby,
     Landlord hereby releases Assignor from all duties and obligations under the
    Lease and Amendments, as amended, including payment of rent, on and after
    the Assignment Date, and accepts Tenant as “Tenant” in the place  of
    Assignor as of the Assignment Date under the Lease and Amendments, as
    amended.

 5.  Notwithstanding anything to the contrary herein, Assignor shall remain
    obligated to pay the penalty of $18,432.75 as per Section 4 of the Fifth
    Amendment, to the extent due and owing in accordance with the provisions
    thereof.

 

 

Except as modified herby, all terms and conditions of the Lease and Amendments
are hereby ratified and confirmed by the parties hereto.

 

     IN WITNESS WHEREOF Landlord and Tenant have signed and sealed this Sixth
Amendment to Lease as of the day and year first above written.

 

 

Landlord:

KINGFISHER, LLC

 

/s/ Edward L. Hoe

By:  Edward L. Hoe, Jr., Member Manager

 

 

Tenant:

MTI MICROFUEL CELLS INC.

 

/s/ Peng K. Lim

By:  Peng K. Lim, Chief Executive Officer

 

 

AGREED AND AKNOWLEDGED:

 

MECHANICAL TECHNOLOGY, INCORPORATED

 

/s/ Peng K. Lim

By:  Peng K. Lim, Chief Executive Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 